Citation Nr: 1452555	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-15 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

 1. Propriety of the decrease in the evaluation of prostate adenocarcinoma from 100 percent disabling to 20 percent.

2.  Entitlement to an initial compensable evaluation of erectile dysfunction. 


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel





INTRODUCTION

The Veteran served on active duty from March 1968 to December 1970.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which awarded service connection for erectile dysfunction and assigned an initial noncompensable evaluation effective November 2009.  The Veteran also appealed the November 2010 rating decision reducing the evaluation of his prostate adenocarcinoma from 100 percent disabling to 20 percent effective February 1, 2011.  

The claim for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2010, the RO notified the Veteran of a rating decision proposing to reduce the evaluation for prostate adenocarcinoma due to Agent Orange, from 100 percent schedular rating to 20 percent based on findings from the June 2010 VA examination showing daytime voiding interval one to two hours and three voidings per night and the absence of wearing absorbent materials.    

2.  A rating decision dated in November 2010 reduced the 100 percent schedular rating assigned for prostate adenocarcinoma to 20 percent, effective February 1, 2011.  

3.  At the time of the reduction, the 100 percent rating for the Veteran's disability had been in effect since August 31, 2009, less than five years.

4.  The RO's November 2010 rating decision was made without consideration of pertinent laws and regulations.


CONCLUSION OF LAW

The November 2010 rating decision reducing the service connected prostate adenocarcinoma from 100 percent to 20 percent disabling effective on February 1, 2011, is avoid ab initio.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 5235-5243 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

However, the notice provisions pertaining to a disability rating reduction are governed by 38 C.F.R. § 3.105 and are discussed in the body of this decision.  To the extent that the action taken herein below is favorable to the Veteran, further discussion of VCAA is not required at this time.  



II. Analysis

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. 
§ 1155 (West 2002).  The United Stated States Court of Appeals for Veterans Claims (Court) has consistently held that when a RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  

Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 

However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Generally, when reduction in the evaluation of a service- connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. 
§ 3.105(e).

The Veteran is seeking restoration of the previously assigned 100 percent disability rating for the service-connected prostate adenocarcinoma.   

The Board has reviewed all the evidence in the Veteran's claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In essence, as explained, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.  In order for a ratings reduction to be properly effected, there must be appropriate notice of the proposed reduction, and the reduction must be supported by the evidence of record.  

As was noted in the law and regulations section above, 38 C.F.R. § 3.105(e) requires the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal.  The Veteran must be notified at his or her last address of record, and be provided 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.

In the instant case, the RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which the Veteran was given notice of the proposed rating reduction and the implementation of that reduction.  In a July 2010 letter from the RO, the Veteran was notified of the proposed reduction in his disability rating for prostate adenocarcinoma.  

The July 2010 letter included a copy of the July 2010 proposed rating decision, informed the Veteran that he could submit additional evidence to show that the compensation payments should be continued at the then-current levels and that, if no additional evidence was received within 60 days, his disability evaluation would be reduced.  Furthermore, he was advised of his right to request a personal hearing "to present evidence or argument on any important point in [his] claim."  

The Veteran did not request a pre-determination hearing.  The Veteran did respond to the proposed reduction.  In an October 2010 letter, the Veteran indicated that he disagreed with the reduction.  He indicated that he did not understand the VA examiners question about absorbent material.   He explained that he could not leave the house without wearing absorbed pads or Depends.  He reported leakage and that even after emptying his bladder, he feels wet within a few minutes.  He further stated that he had urinary frequency and urgency most of time, making it difficult to leave home.  He concluded that these problems impacted his lifestyle by requiring him to frequency change pads and clothes and that he was afraid that he would suffer from skin breakdown and urinary infections.  

In October 2010, the RO responded to the Veteran's letter and indicated that his notice of disagreement (NOD) was premature as it was only a proposal to reduce his benefits and as of that date that had not carried out any action.  


In response to the November 2010 rating decision, which effectuated the proposed reduction, the Veteran filed a NOD in November 2010.  Based on the foregoing, the Board finds that the appropriate due process requirements were correctly followed by the RO. 

As to the propriety of the rating reduction, then, the RO properly applied the regulations concerning the procedure for notification of reductions in ratings.  The question that remains is whether the RO correctly applied the substantive law and regulations regarding the reduction.

Where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Here, the Veteran's 10 percent disability rating was awarded effective on  August 31, 2009, and was reduced effective on February 1, 2011, less than five years later.  

Accordingly, 38 C.F.R. § 3.344(c) applies and the rating stabilization procedural safeguards set forth in 38 C.F.R. § 3.344(a) and (b) are not applicable since they only apply to ratings which have been in effect for long periods at a sustained level (five years or more).  See Lehman v. Derwinski, 1 Vet. App. 339 (1991); Smith v. Brown, 5 Vet. App. 335 (1993).  

The Veteran argues that restoration is proper since his condition had not improved since 2009.  He maintains that he could not leave the house without wearing absorbed pads or Depends; he claimed that he frequently changed the pads or his clothes.  He reported leakage and that even after emptying his bladder, he felt wet within a few minutes.  He further stated that he had urinary frequency and urgency most of time, making it difficult to leave home.    

Because the 100 percent disability rating was not in effect for five years when it was reduced to 20 percent, any re-examination disclosing improvement in the Veteran's service connected disability would warrant a rating reduction.  38 C.F.R. § 3.344(c).

However, in the July 2010 proposed reduction decision, the RO relied solely on the June 2010 VA examination report.  The November 2010 rating decision, which effectuated the reduction, again relied on the findings listed above from the June 2010 VA examination.  In addition, the RO noted the Veteran's October 2010 statement and acknowledged that he reported stress incontinence, but failed to indicate how many absorbent pads or Depends he changed on a daily basis.  The June 2010 statement of the case (SOC), reiterated the reasons and bases discussed in the November 2010 rating decision.  

Crucially, a review of the July 2010 proposed reduction rating decision, the November 2010 reduction rating decision, and the subsequent June 2012 SOC indicates that the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  

Specifically, in July 2010 proposed rating reduction, the RO found that the criteria for the 100 percent rating were no longer met as the Veteran no longer had active malignancy or antineoplastic therapy.  Also that his last treatment was March 9, 2009, the date of his radical prostatectomy, and residual disability was determined by findings from a VA examination conducted at that time.  The RO found that VA examination confirmed only daytime voiding interval one to two hours and three voidings per night.  The RO indicated that there was no evidence that absorbent materials were required.  In the November 2010 reduction, the RO found that based upon evidence in his file (VA examination) that the evaluation of his prostate adenocarcinoma was to be rated under the residuals of voiding dysfunction and thus, as there was no evidence of how many absorbent pads or Depends he changed on a daily basis, his disability was to be rated as 20 percent for daytime voiding interval between one to tow hours and nocturia three to four times.  

Under the applicable rating criteria, a 100 percent evaluation was provided under 
38 C.F.R. § 4.115b, Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  The Note following Diagnostic Code 7528 indications that following cessation of antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, rate the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.    

The reduction was made under 38 C.F.R. § 4.115a, wherein a 20 percent is assigned for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times per day; a 40 percent requires the wearing of absorbent materials which must be changed two to four times per day; and 60 percent requires the use of appliance or the wearing of absorbent materials which must be changed more than four times per day.  

Moreover, though the Board is aware that if there has been no local reoccurrence or metastasis, the disability is rated on residuals such as voiding dysfunction, in this case the evidence was at best conflicting regarding the severity of the Veteran's residuals.  

A review of the evidence shows that on VA examination in November 2009, the Veteran endorsed urgency, dribbling, daytime voiding one to two hours, nocturia three times per night, and stress incontinence.  The wearing of absorbent materials was marked as not required.   The Veteran denied dysuria, hesitancy, weak stream, hematuria, urine retention, urethral discharge, or renal colic.  There was no history of obstructed voiding.  His bladder and urethra examination were normal, as were his anus and rectal walls.    There was no tenderness, urinary tract stones, renal dysfunction, renal failure, acute nephritis, or hydronephrosis.  At that time vaginal penetration was possible.

In looking at the June 2010 VA examination, on which the reduction was based,  the findings were mostly similar and thus, not showing improvement.  In fact, the Veteran now reported renal colic one to two times in past 12 months and a positive history of urinary tract stones, neither of which were report in 2009 just eight months after his prostatectomy.  Further, vaginal penetration was not possible (the Board notes that service connection is in effect for erectile dysfunction and separately addressed below).  

Also, as delineated above, the Veteran himself reported a worsening of his residual symptoms in his October 2010 statement, i.e. wearing absorbed pads or Depends that frequently had to be changed, urinary urgency and frequency, and even after emptying his bladder, feeling we within a few minutes.  

As noted above, under 38 C.F.R. § 4.115a, a 40 percent requires the wearing of absorbent materials which must be changed two to four times per day and a 60 percent requires the use of appliance or the wearing of absorbent materials which must be changed more than four times per day.  There pertinent evidence delineated above shows that there is some disparity in the record as to the severity of the Veteran's residuals, one that might have been resolved by additional VA examination and not simply reliance on a sole VA examination that actually showed some worsening of symptoms than those on which payments were authorized.   
38 C.F.R. § 3.344(a).

Pursuant to the Court's holdings in Faust and Brown, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. at 350; see also Brown v. Brown, 5 Vet. App. at 421. 

As such, the RO's failure to make such a determination in this case renders the reduction improper.

The Board recognizes that the RO set forth the relevant medical and lay evidence and indicated that the Veteran no longer had active malignancy and his disability was then to be evaluated on the residual voiding dysfunction.  However, as indicated above, the RO failed to find that the Veteran's daytime voiding and nocturia actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In fact, the RO acknowledged that the Veteran complained of frequently having to change absorbent materials, but indicated that the actual number of changes daily was not of record.  

The law is clear that certain procedures, set forth in Brown and Faust, must be followed when a disability rating is reduced.  The RO's failure to comply with the requirements renders the reduction from 100 percent to 20 percent void ab initio. See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); see also Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992).

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the Court explained that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Such action is required in the instant case.  

Accordingly, the previously assigned 100 percent rating for the service-connected prostate adenocarcinoma is restored as of February 1, 2011.  The appeal is allowed to that extent.  


ORDER

Restoration of a 100 percent evaluation for prostate adenocarcinoma is granted, subject to controlling regulations governing payment of monetary awards.



REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of entitlement to an initial compensable evaluation for erectile dysfunction.

In an August 2013 Brief, the Veteran argued that his erectile dysfunction had worsened in severity.  Specifically, he asserts that the disability prevented vaginal penetration.  The last VA examination was in June 2010, over four years ago.  The Board cannot ascertain to what extent the disability has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disability in question has undergone an increase in severity since the time of his last VA examination, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

The RO should ensure that all due process requirements are met, to include giving the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the severity of his erectile dysfunction.  All indicated tests or studies must be completed.  Examination findings pertinent to the Veteran's erectile dysfunction should be reported to allow for application of VA rating criteria for genitourinary disorders.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


